Title: To George Washington from William Macpherson, 7 September 1781
From: Macpherson, William
To: Washington, George


                  
                     Sir
                     Philadelphia 7th Septr 1781
                  
                  When I had the honor of seeing your Excellency at Head Quarters, your Excellency was good enough to inform me on my soliciting employment, that as soon as the operations of the campaign were determined on, your Excellency wou’d be able to know, whether I could be brought into service or not; I hope your Excellency will pardon my requesting to know, whether any opportunity has presented itself, and if there has, that I may be honor’d with your Excellencys orders on the subject.
                  I feel myself from the present appearance of affairs, extremely anxious to be with the Army, and shall esteem myself singularly unfortunate, if I cannot be permitted to join it, in some capacity or other.
                  I propose remaining at this place till I am honord with your Excellencys answer, and have the honor to be, with the highest respect—Your Excellencys Most obedient, humble servant 
                  
                     W. MacPherson Major C. Army
                  
               